Case 2:20-cv-01638-DWL Document 22-1 Filed 09/18/20 Page 1 of 2




                EXHIBIT 2
8/20/2020             Case 2:20-cv-01638-DWL      Document
                                         How do I create           22-1
                                                         an Instagram      Filed
                                                                      account?      09/18/20
                                                                               | Instagram        Page 2 of 2
                                                                                           Help Center


                                                                                    How can we help?




                       Help Center


                       Using Instagram                                 How do I create an Instagram account?
                                                                       To create an Instagram account from the app:
                       Managing Your Account
                                                                           1. Download the Instagram app from the App Store (iPhone) or Google Play Store (Android).

                       Troubleshooting and Login Help                     2. Once the app is installed, tap      to open it.

                                                                          3. Tap Sign Up With Email or Phone Number (Android) or Create New Account (iPhone), then enter
                                                                             your email address or phone number (which will require a confirmation code) and tap Next. You can
                       Privacy and Safety Center
                                                                             also tap Log in with Facebook to sign up with your Facebook account.

                                                                          4. If you register with your email or phone number, create a username and password, fill out your profile
                       Instagram for Businesses                              info and then tap Next. If you register with Facebook, you'll be prompted to log into your Facebook
                                                                             account if you're currently logged out.


                                                                       To create an Instagram account from a computer:


                                                                           1. Go to instagram.com.

                                                                          2. Click Sign up, enter your email address, create a username and password or click Log in with
                                                                             Facebook to sign up with your Facebook account.

                                                                          3. If you register with an email, click Sign up. If you register with Facebook, you'll be prompted to log
                                                                             into your Facebook account if you're currently logged out.


                                                                       If you sign up with email, make sure you enter your email address correctly and choose an email address that
                                                                       only you can access. If you log out and forget your password, you'll need to be able to access your email to get
                                                                       back into your Instagram account.

                                                                       Learn more about keeping your account secure.


                                                                       Was this information helpful?

                                                                            Yes         No

                                                                                                                                                                     Permalink Related articles



                                                                         RELATED ARTICLES


                                                                         How do I delete my Instagram account?

                                                                         How do I add and switch between multiple Instagram accounts?

                                                                         How do I temporarily disable my Instagram account?

                                                                         Why am I seeing someone else's Facebook info or posting to someone else's Facebook account from
                                                                         Instagram?

                                                                         How do I add or remove Instagram login information on my device?




                      ABOUT US   HELP    API   JOBS    TERMS    PRIVACY                                                                                                     © 2020 INSTAGRAM, INC.


                      ENGLISH (US)   ESPAÑOL       FRANÇAIS (FRANCE)       中文(简体)            ‫اﻟﻌرﺑﯾﺔ‬   PORTUGUÊS (BRASIL)      한국어      ITALIANO      DEUTSCH        िह ी      日本語




https://help.instagram.com/155940534568753                                                                                                                                                           1/1
